  8:21-cv-00094-RGK-PRSE Doc # 9 Filed: 03/17/21 Page 1 of 2 - Page ID # 25




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,                                   8:21CV94

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

CHRISTIAN HERITAGE GROUP
HOME, JOSHUA, 3rd shift night staff;
STEPHENY, 3rd shift night staff;
JEFFREY, 3rd shift night staff; KYLE
DEFENDERER, 1st shift day staff;
BRIAN BARRIAR, 1st shift day staff;
TREVOR BOLLOCK, Executive
Director; JOHN DOES, and JANE
DOES,

                    Defendants.


       This matter is before the court on its own motion, for reconsideration of
Plaintiff=s Motion for Leave to Proceed in Forma Pauperis (“IFP”). (Filing No. 2.)
The court has received a certified copy of Plaintiff=s trust account statement. (Filing
No. 7.) Plaintiff is permitted to proceed IFP.

       The Prison Litigation Reform Act (“PLRA”) requires prisoner plaintiffs to
pay the full amount of the court’s $350.00 filing fee by making monthly payments
to the court, even if the prisoner is proceeding IFP. 28 U.S.C. ' 1915(b). “[T]he
PLRA makes prisoners responsible for their filing fees the moment the prisoner
brings a civil action or files an appeal.” In re Tyler, 110 F.3d 528, 529-30 (8th Cir.
1997); Jackson v. N.P. Dodge Realty Co., 173 F. Supp. 2d 951 (D. Neb. 2001).

       Pursuant to 28 U.S.C. ' 1915(b)(1), Plaintiff must pay an initial partial filing
fee in the amount of 20 percent of the greater of Plaintiff’s average monthly account
balance or average monthly deposits for the six months preceding the filing of the
complaint. Plaintiff=s account balance is $0.00, and the court cannot assess an initial
   8:21-cv-00094-RGK-PRSE Doc # 9 Filed: 03/17/21 Page 2 of 2 - Page ID # 26




partial filing fee. However, as set forth in 28 U.S.C. ' 1915(b)(4), “[i]n no event
shall a prisoner be prohibited from bringing a civil action . . . for the reason that the
prisoner has no assets and no means by which to pay the initial partial filing fee.@
When the prisoner is unable to pay the initial partial filing fee due to a lack of funds,
the requirement that the initial partial filing fee will be paid at the outset of the case
is suspended. See Jackson, 173 F. Supp. 2d at 957 n. 9. Instead, Athe whole of
the . . . filing fees are to be collected and paid by the installment method contained
in ' 1915(b)(2).” Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997). This
matter will therefore proceed without payment of the initial partial filing fee as set
forth below.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff=s Motion for Leave to Proceed IFP (Filing No. 2), is granted.
The filing fee shall be collected and remitted, as funds exist, in the manner set forth
in 28 U.S.C. ' 1915(b)(2). Until the full filing fee of $350.00 is paid, the prisoner
shall be obligated to pay, and the agency having custody of the prisoner shall forward
to the clerk of the court, 20 percent of the preceding month=s income in such months
as the account exceeds $10.00.

      2.      The clerk of the court shall serve a copy of this order on the appropriate
financial officer for Plaintiff=s current institution.

      Dated this 17th day of March, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




                                            2
